PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/464,092
Filing Date: 20 Mar 2017
Appellant(s): Chauvet et al.



__________________
David W. Victor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 27, 2021.

 (1) Grounds of Rejection To Be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated May 12, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) where the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


(2) Response To Argument

A.) On page 5, Appellant argues claims 1, 6-7, 9, 13, 15, and 19 are not directed to a mental process. 

The Examiner notes, under Step 2A Prong One, the instant claims were determined to be a mental process as the claims are directed to performing a reorganization of a data set stored in a storage device. When considering the most 

With respect to improvements under Step 2A Prong Two and Step 2B, the Examiner notes Examiners are required to ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application or even whether the additional elements amount to significantly more. 

First, the Examiner notes, during examination, the Examiner is required to analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. 
Instant specification, [0005], discloses: “Data sets may be reorganized to improve the access performance of the data set when over time the data or records in the data set are rearranged to be in a less than optimal access state. Data reorganization may order the records or data in the data set according to an index key or other ordering to improve user access performance. When proper procedures are not followed during the data reorganization, data integrity problems may result in outages and data loss. For instance, during reorganization, no other client is supposed to access the data set and 
The improvements as disclosed in the instant specification (also noted above) is directed to the data sets, data records, etc. and no specific details are given to the actual features of the claimed storage device Appellant argues is being improved. 
Similar to the instant specification, the claim language of, for instance, representative claim 1 discloses: performing a reorganization of a data set in the storage device; and in response to an access request for the data set, initiating to complete the reorganization of the data set in the storage device in response to the data set being in a pending uncompleted reorganization state and no other process currently accessing the data set.
The claim language does not supplement the specification with information on the actual intricacies of the storage device being improved. 

Second, the Examiner notes, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note, the judicial exception alone cannot provide the improvement.
The Examiner notes a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. For example, representative claim 1 discloses 

Third, the Examiner would like to point to examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
The Examiner notes the above-mentioned examples arguably contain select concepts that are similar to the instant claims. As such, the above-mentioned court cases support the argument that an improvement, where the claims and specification 

Fourth, Appellant argues the claimed concepts and improvements with regard to the following court cases: SRI International, Inc. v. Cisco Systems, Inc., Koninklijke KPN NV v. Gemalto M2M GmbH, McRo, Inc. v Bandai Namco Games America Inc., and Enfish.
The Examiner notes Appellant should take note of the following:
With regard to SRI International, Inc. v. Cisco Systems, Inc., the Examiner notes SRI undoubtedly recites specific steps rooted in computing technology (i.e. network monitors, etc.). Similarly, with regard to the instant claims being integrated into a practical application, the examiner notes the claims must do more than simply state an abstract idea. The instant claims primarily recite steps of analyzing and manipulating data and do not show the details of how the analyzed and manipulated data (i.e. reorganization) impacts an existing system or is integrated into new technology. 
With regard to Koninklijke KPN NV v. Gemalto M2M GmbH, the court noted the claims must recite a specific means or method that solves a problem in an existing technological process. However, the instant claims are lacking details of how the process is applied to an existing system and lacking bits of information to show a new technology or an improvement to existing technology (e.g. the claimed storage device). Also, the claims lack additional specificity with regard to the broader view for reorganizing the data set. 

With regard to Enfish, the Court interpreted the first prong of Alice as making a determination of "whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court noted the claim is focused on "an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity." On the other hand, the instant claims, again, does not disclose details of an actual improvement or new feature of, for example, the claimed storage device. 

For these reasons, Appellant’s arguments are not persuasive.



B.) On pages 11-12, Appellant argues claims 2-5, 10-12, and 16-18 provide significantly more than an abstract idea with the incorporation of the reorganization flag. 

The Examiner notes the reorganization flag is generically recited in the instant application and it is specific to the data analysis process (i.e. reorganization of the data set). Therefore, the reorganization flag cannot be compared to, for instance, the network monitors in SRI because unlike the instant claims, SRI specifically disclosed an improvement specific to features that are rooted in network computing technology such as deploying network monitors specifically in an enterprise network that each monitor and analyze specific types of network activity based on analysis of network traffic data, and integrating reports produced by those monitors in order to solve a specific problem arising in the realm of network computing, such as detecting hackers or other unwanted activity in a network. For these reasons, Appellant’s arguments are not persuasive.


C.) On page 13, Appellant argues claims 8, 14, and 20 provide a specific technique of additionally processing the lock on the data set to determine whether to initiate completing reorganization.  





For the above reasons, it is believed that the rejection(s) should be sustained.

Respectfully submitted,
/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        10/23/2021

Conferees:
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires